1 I’m COURT OF APPEALS
EASTLAND, TEXAS
JUDGMENT

Destinee Princess Cheathem, * From the 40th District

Court of Eilis County,
Trial Ceurt N0. 34981CR‘

Vs. N0. ll~ll~00014~CR * January 31, 2013

State ofTexas, * Memorandum Opinion by Willson, J.
(Panel consists of: Wright, (1.1.,
McCallg J.’ and Willsoni J.)

This court has inspected the record in this cause and concludes that there is 110 ermr in

the judgment below. Therefore, in accordance with this court’s (:spiniona the judgment 0f the

trial court is in all things afﬁrmed.